Citation Nr: 0700633	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a higher initial evaluation for a lumbosacral 
strain and history of scoliosis, currently assigned a 20 
percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from May 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision granted service connection 
for a lumbosacral strain and a history of scoliosis and 
assigned a 10 percent disability evaluation effective from 
July 9, 2002.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  In 
a July 2005 supplemental statement of the case (SSOC), the RO 
increased the rating to 20 percent disabling effective from 
July 9, 2002.  The Board remanded the case for further 
development in March 2006, and that development was completed 
by the Appeals Management Center.  The case has since been 
returned to the board for appellate review.

A hearing was held on December 12, 2005, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's lumbosacral strain and history of scoliosis 
have not been shown to be severe with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.
3.   The veteran's lumbosacral strain and history of 
scoliosis are not productive of severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.

4.  The veteran's lumbosacral strain and history of scoliosis 
are not productive of severe limitation of motion, forward 
flexion of the thoracolumbar spine 30 degrees or less, or of 
favorable ankylosis of the entire thoracolumbar spine.  

5.  The veteran's lumbosacral strain and history of scoliosis 
are not productive of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.
  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent have not been met.      38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Codes 5235-5243, 5292, 5295 (2001-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
connection with her claim for service connection prior to the 
initial rating decision in December 2002.  However, the Board 
acknowledges that the RO did not provide the veteran with 
notice of the information or evidence needed to substantiate 
her claim for a higher initial evaluation prior to the 
initial rating decision in December 2002, which granted 
service connection for a lumbosacral strain and a history of 
scoliosis and assigned a 10 percent disability evaluation 
effective from July 9, 2002.  The veteran subsequently filed 
her notice of disagreement (NOD) in which she disagreed with 
the initial evaluation assigned for her service-connected 
back disability.  Thus, the appeal of the assignment of the 
initial evaluation arises not from a "claim" but from an 
NOD filed with the RO's initial assignment of a rating.  
Nevertheless, the RO did send the veteran letters in March 
2006, July 2006, and August 2006 in connection with the issue 
of a higher initial evaluation for a lumbosacral strain and 
history of scoliosis, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim for a higher initial evaluation for a lumbosacral 
strain and history of scoliosis was readjudicated in a 
supplemental statement of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
her claim and testifying at a December 2005 hearing before 
the Board.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate her claim for a higher initial 
evaluation.  Specifically, the March 2006 and July 2006 
letters stated that, "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  Additionally, the June 2003 statement of 
the case (SOC) and the March 2004, July 2005, and September 
2006 supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of her application and, 
in so doing, informed her of the evidence that was needed to 
substantiate her claim.  In fact, the June 2003 SOC and the 
March 2004 SSOC provided the veteran with the schedular 
criteria used to evaluate her service-connected back 
disability, namely Diagnostic Codes 5292, 5293, and 5295 as 
well as the General Rating Formula for Diseases and Injuries 
of the Spine and the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA would seek 
to provide.  In particular, the March 2006, July 2006, and 
September 2006 letters indicated that reasonable efforts 
would be made to help her obtain evidence necessary to 
support her claim and that VA was requesting all records held 
by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on her 
claim.  

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
March 2006 letter notified the veteran that she must provide 
enough information about her records so that they could be 
requested from the agency or person that has them.  The March 
2006 letter also requested that she complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that she would like VA 
to obtain on her behalf.  In addition, the March 2006 letter 
informed the veteran that it was her responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of her claim and, in so doing, informed her of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006, July 2006, and August 2006 letters as 
well as the September 2006 SSOC informed the veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
notice letters and the September 2006 SSOC also explained how 
disability ratings and effective dates were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as her VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with her claim.  She was also afforded VA examinations in 
October 2002, November 2003, December 2003, May 2005, and 
September 2006, and she was provided the opportunity to 
testify at a December 2005 hearing before the Board.  VA has 
further assisted the veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 20 percent disability 
evaluation for her lumbosacral strain and history of 
scoliosis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5295.  The Board notes that during the pendency of this 
appeal, VA issued new schedular criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002.  VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 23, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2002 and September 23, 2003, neither the RO nor the Board 
could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
March 2004 and September 2006 SSOCs.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard, 4 Vet. App. at 393-94.

Under Diagnostic Code 5295, a 20 percent disability 
evaluation is contemplated for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability evaluation is warranted for a severe lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Further, prior to September 23, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is moderate, a 
20 percent rating is warranted.  When limitation of motion is 
severe, a 40 percent rating is warranted.  

Under Diagnostic Code 5293, a 20 percent disability is 
contemplated for moderate intervertebral disc disease with 
recurring attacks.  A 40 percent disability evaluation is 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 20 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 weeks. 
A 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2006). See also 38 C.F.R. § 4.71a, Plate V (2006). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2006).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  

In considering the evidence of record under Diagnostic Code 
5295, the Board concludes that the veteran is not entitled to 
a higher initial evaluation for her lumbosacral strain.  The 
medical evidence of record does not show the veteran to have 
a severe lumbosacral strain with listing of the whole spine 
to opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  In this regard, the 
October 2002 VA examiner indicated that the veteran's gait 
was normal and that she could ambulate without aids or 
assistance.  There was no obvious scoliosis, and she had 
forward flexion to 90 degrees as well as lateral rotation to 
30 degrees.  The November 2003 VA examiner also noted that 
the veteran had a normal gait and station and that she could 
ambulate independently without aid or assistance.  She had 
flexion to 60 degrees as well as rotation and bending to 25 
degrees.  In addition, the December 2003 VA examination found 
the veteran to have 80 degrees of flexion, 30 degrees of 
lateral flexion, and 60 degrees of rotation, and it was noted 
that her x-rays had been normal.  Similarly, the May 2005 VA 
examination found the veteran to have forward flexion to 40 
degrees and rotation and bending to 20 degrees, and x-rays of 
the spine were normal.  Moreover, the September 2006 VA 
examiner indicated that the veteran had 45 degrees of flexion 
and 30 degrees of  lateral flexion and rotation.  It was also 
noted that some x-rays had already documented a slight 
scoliosis with some slight arthritis in the dorsal spine; 
however, the examiner commented that the lumbar spine x-ray 
and the lumbar MRI scan were normal.  The September 2006 VA 
examination also revealed a negative Goldthwaite's sign.  As 
such, the medical evidence of record has not shown the 
veteran to have had a severe lumbosacral strain.  Therefore, 
the Board finds that the veteran has not met the criteria for 
an increased evaluation for her lumbosacral strain and 
history of scoliosis under Diagnostic Code 5295.  

When the evidence in this case is considered under the 
schedular criteria of Diagnostic Code 5292, the Board finds 
that the evidence of record does not establish entitlement to 
a higher initial evaluation for the veteran's lumbosacral 
strain and history of scoliosis.  The medical evidence of 
record does not show the veteran to have severe limitation of 
motion of the lumbar spine.  In this regard, the Board notes 
that the October 2002 VA examination found the veteran to 
have 90 degrees of flexion and 30 degrees of extension, 
bending, and rotating, and the November 2003 VA examination 
revealed 60 degrees of flexion and 25 degrees of bending and 
rotation.  The December 2003 VA examiner also indicated that 
the veteran had 80 degrees of flexion, 10 degrees of 
extension, 30 degrees of lateral flexion, and rotation to 60 
degrees, and the May 2005 VA examination found her to have 40 
degrees of forward flexion, zero degrees of extension, and 20 
degrees of bending and rotation.  Moreover, the September 
2006 VA examination revealed flexion to 45 degrees, extension 
to zero degrees, and lateral flexion and rotation to 30 
degrees. 

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2005).  As such, the medical evidence of record has 
not demonstrated that the veteran has severe limitation of 
motion of lumbar spine.  Therefore, the Board finds that the 
veteran has not met the criteria for a higher initial 
evaluation under Diagnostic Code 5292.

In considering the evidence of record under the old schedular 
criteria of Diagnostic Code 5293 as set forth above, the 
Board finds that the evidence of record does not establish 
entitlement to a higher initial evaluation for the veteran's 
lumbosacral strain and history of scoliosis.  The medical 
evidence of record does not show the veteran to have had 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  In fact, the September 2006 VA 
examiner stated that there no evidence of intervertebral disc 
syndrome.  As such, the medical evidence of record does not 
show the veteran to have met the criteria for an increased 
evaluation under Diagnostic Code 5293.  

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an initial evaluation in excess of 20 percent for her 
service-connected back disability.  The evidence of record 
does not reveal incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least four weeks 
but less than six weeks during the past 12 months.  As 
previously noted, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 1.  In this case, the May 2005 VA examiner 
indicated that the veteran had had only one incapacitating 
episode during the previous year, and the September 2006 VA 
examiner commented that she did not have any incapacitating 
episode in the past year.  Therefore, the Board finds that 
the veteran is not entitled to an increased evaluation under 
the rating criteria in effect as of September 23, 2002.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that a higher initial evaluation is not 
warranted for the veteran's lumbosacral strain and history of 
scoliosis.  As previously discussed, the veteran does not 
have incapacitating episodes with a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  Additionally, she does not have forward flexion of 
the thoracolumbar spine limited to 30 degrees or less.  As 
noted above, VA examinations found the veteran to have 60 
degrees of flexion in November 2003, 80 degrees of flexion in 
December 2003, 40 degrees of flexion in May 2005, and 45 
degrees of flexion in September 2006.  Moreover, there is no 
evidence of ankylosis.  In fact, the November 2003 and 
September 2006 VA examiners noted that there was no 
ankylosis.  The Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis 
is "stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint", citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Therefore, the Board finds that the veteran is not 
entitled to a higher initial evaluation for her lumbosacral 
strain and history of scoliosis under the revised rating 
criteria.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from her lumbosacral strain and history of 
scoliosis.  The medical evidence of record does not identify 
any separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.  In 
fact, the October 2002 and November 2003 VA examiner 
indicated that there was no evidence of sciatic irritation, 
and the November 2003 VA examiner also noted that the veteran 
could toe and heel walk and that straight leg raising was 
negative.  The November 2003 VA examination also found the 
veteran's reflex joint sensations to be symmetric, and she 
did not have any neurological complaints or bladder or bowel 
dysfunction.  The Board does observe that the December 2003 
VA examination found straight leg raising to be mildly 
positive bilaterally at 75 degrees.  However, the LaSegue's 
test did not confirm that finding.  Her ankle jerks were also 
absent, but her deep tendon reflexes were 2+, and sensation 
was intact.  In addition, the May 2005 VA examiner commented 
that the veteran did not have any radicular pain, numbness, 
tingling, or paresthesias, and there was no sciatic notch 
tenderness.  Straight leg raises were negative, and her 
reflexes, strength, and sensation were symmetric and equal.   
Moreover, the September 2006 VA examiner stated that the 
neurological examination of both lower extremities was 
entirely normal, and there were no neurologic abnormalities 
or bladder or bowel dysfunction noted.  Therefore, the Board 
concludes that the veteran does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman, 6 Vet. App. at 
129-132.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
back is contemplated in the currently assigned 20 percent 
disability evaluation.  Indeed, the July 2005 SSOC 
specifically contemplated this pain and its effect on the 
veteran's functioning in its grant of the 20 percent 
disability evaluation.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  The Board does acknowledge the November 2003 VA 
examiner's observation that there was definite fatigability 
with repetitive use.  However, the examiner also indicated 
that she was able to work all day long, and he did not 
comment as to whether there was weakness or incoordination.  
Moreover, the September 2006 VA examiner commented that there 
was no change noted in the examination and that any other 
range of motion change is speculative.    Therefore, the 
Board finds that the preponderance of the evidence is against 
a higher initial evaluation for the veteran's lumbosacral 
strain and history of scoliosis.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
lumbosacral strain and history of scoliosis have caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of her 
disability.  In fact, the October 2002, November 2003, 
December 2003, and May 2005 VA examiners documented the 
veteran as being employed.  The Board does observe that the 
veteran told the September 2006 VA examiner that she is 
unable to do her normal job because she cannot do the 
prolonged standing, bending, and lifting associated with it.  
However, the examiner did not indicate that the veteran was 
unemployable in general, and the medical evidence not show 
there is marked interference with employment beyond that 
contemplated by the schedule for rating disabilities.  
Instead, the evidence merely suggests that the veteran may 
have difficulty working in that particular job.   In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected back disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

An initial evaluation in excess of 20 percent for a 
lumbosacral strain and history of scoliosis is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


